Filed 8/29/13 P. v. Watts CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038825
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 169048A)

         v.

ANDREW BRIAN WATTS,

         Defendant and Appellant.



         On December 15, 1980, appellant Andrew Brian Watts went into a psychotic rage
at his parents’ home and strangled his father to death. Appellant believed he needed to
protect the world from his father who was destroying it. He did not believe his father was
really dead, so to slow his father down, he cut off his legs with a knife and a machete and
poured sugar on his body, believing it was cyanide. Later he stole his father’s van and
drove to Salt Lake City, Utah. He was arrested in Utah on December 18, 1980.
         Appellant has always maintained that the person he murdered was not his father,
and that he (appellant) was a great prophet. In 1993, while released to an outpatient
treatment program, he became combative and assaulted several police officers. He
thought the police officers were going to take him to South San Francisco to nail him on
the cross. According to appellant, Jesus is also nailed on the cross in South San
Francisco. He was charged with assault and battery, found not guilty by reason of
insanity, and committed to the state hospital system. He was diagnosed with
Schizophrenia, paranoid type, and has been in and out of the hospital system since that
time.
        On February 15, 2012, the District Attorney of Santa Clara County filed a petition
seeking to extend appellant’s commitment pursuant to Penal Code sections 1026 and
1026.5. On July 6, 2012, the parties waived their right to a jury trial. At an August 23,
2012 court trial, appellant’s treating physician, Dr. Glasser, testified that while appellant
is doing well within the confines of the hospital setting, if he were not medicated, he
would have a hard time controlling his behavior. Dr. Glasser believed that appellant was
still suffering from similar delusional beliefs as when he committed his qualifying
offense. He also testified that appellant continued to be at risk for violent outbursts if he
maintains his delusional belief system. After considering the testimony of Dr. Glasser, as
well as the mental health reports containing a formal violence risk assessment submitted
by Drs. Reed and Scott from the University of California at Davis, the court extended
appellant’s commitment for two years. Appellant filed a timely notice of appeal from
this order.
        On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right. (People v. Serrano (2012) 211 Cal.App.4th 496,
501 (Serrano); see also; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 543-544;
People v. Taylor (2008) 160 Cal.App.4th 304.) Because defendant’s appeal is from an
order extending his commitment for an additional two years, and not a first appeal of
right, he is not entitled to Wende review. (Serrano, supra, 211 Cal.App.4th at pp. 503-
501.) Therefore, we will proceed with this appeal pursuant to the standard we enunciated
in Serrano.
        Pursuant to Serrano, on April 2, 2013 we notified appellant of his right to submit
written argument in his own behalf within 30 days. On April 15, 2013, and on April 22,
                                              2
2013, we received letters from appellant. In his letters, appellant contends that he is not
Andrew Watts, but is, instead, Andrew Mathew, a United States Marine with some of the
memories of Andrew Watts. He also contends that Drs. Glasser, Scott and Reed all have
conflicts of interest and have conducted themselves in a corrupt manner in this case.
Nothing in appellant’s letters raises an arguable issue on appeal from an order of
recommitment. Therefore, we decline to retain the case.
       The appellant having failed to raise any arguable issue on appeal, we dismiss the
appeal. (Serrano, supra, 211 Cal.App.4th at pp. 503-504.)
                                       DISPOSITION
       The appeal is dismissed.



                                                  _________________________
                                                  MÁRQUEZ, J.

WE CONCUR:




_________________________
PREMO, ACTING P.J.




_________________________
ELIA, J.




                                             3